DETAILED ACTION
In response to communication filed on 24 August 2020, claims 1, 11 and 19 are amended. Claims 3-4 and 13-14 are canceled. Claims 1-2, 5-12 and 15-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 August 2020 has been entered.

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed 24 August 2020 have been carefully considered. Based on the amendments, the objections have been withdrawn. 

Applicant’s arguments, see “35 U.S.C 112”, filed 24 August 2020 have been carefully considered. Based on the explanation provided the rejection has been withdrawn. 

Applicant’s arguments, see “35 U.S.C 103”, filed 24 August 2020 have been carefully considered but are not persuasive since the arguments are related to newly added limitations and are addressed in the 103 rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dani et al. (US 2013/0006992 A1, hereinafter “Dani”) in view of Raghunathan et al. (US 2012/0259877 A1, hereinafter “Raghunathan”) further in view of Calusinski, Jr. et al. (US 2006/0247944 A1, hereinafter “Calusinski”).

Regarding claim 1, Dani teaches
A computer-implemented method (see Dani, [0006] “a computer-implemented method is provided for”) for performing a data quality function, the method comprising: (see Dani, [0004] “Data quality requirements for the same data can differ based upon a particular application which will use the data (e.g., different clients and/or different departments of a client may have different requirements for data quality)”).
receiving, (see Dani, [0034] “retrieved or extracted”) by an execution of a data quality function process, (see Dani, [0028] “process data from the data sources”) at least one record from a source, (see Dani, [0034] “data records retrieved or extracted from one or more data sources”) wherein the record includes data, (see Dani, [0034] “include information associated with the data obtained from one or more data sources, including”) semantic annotations and (see Dani, [0016] “set of rules configured to format the retrieved data”) data quality annotations (see Dani, [0034] “set of data quality rules”) associated with the data in the record, wherein (see Dani, [0034] “include information associated with the data obtained from one or more data sources”).
the semantic annotations (see Dani, [0016] “set of rules configured to format the retrieved data”) are attributes arranged hierarchically (see Dani, [0025] “A rule… might separate the data from the string into the following different categories for use by a particular application:…Country Code (3 digits)--Region (2 digits)--City (3 digits)--Type (1 digit)--Account Code (5 digits): 132-34-567-8-9101234”) in accordance with a plurality of discrete levels of granularity and (see Dani, [0030] “one application might require the string format to be Region---City-Type----Code ( e.g., 34-567-8-901234), where the country code is removed; another application might require the string format to be only the code ( e.g., 901234); still another application might require only the city information (e.g., 567)”) defining a type of data contained in each attribute, (see Dani, [0030] “Region--City—Type—Code”, “only the code”, “only the city”) an input mapping for automatically mapping (see Dani, [0025] “designates a country code, a region, a city, a data type and a data code”) one or more of the semantic annotations (see Dani, [0016] “set of rules configured to format the retrieved data”) to one or more data quality input fields (see Dani, [0025] “a data source may be a series of numbers, such as '1234567890123'”) by the execution of the data quality function process, and (see Dani, [0028] “process data from the data sources”) output mapping for selecting and (see Dani, [0036] “defined by selecting attributes (e.g., columns) from data tables of the data obtained from a data source”) automatically mapping one or more output attributes that contain desired data results (see Dani, [0035] “identified columns of a data table that are of interest and include data to be formatted in a certain manner for use with a client application”) using the semantic annotations (see Dani, [0016] “set of rules configured to format the retrieved data”) by the execution of the data quality function process, (see Dani, [0028] “process data from the data sources”) the semantic annotations including (see Dani, [0016] “set of rules configured to format the retrieved data”) one or more type annotations for executing the mapping, the one or more type annotations defining a named instance for an attribute of the data and including a match annotation that is applied to output attributes that contain match data for detecting duplicates and distinguishing between attributes of the data, and (see Dani, [0041] “One or more common sets of rules from the data quality rules module 14 of the data quality rules database 12 are applied to the data records (step 160). These common rules are the same and thus apply the same types of modifications to the same or similar data (e.g., data within the same table columns or the same or similar data records) obtained from data sources… The decision regarding which rules to apply from the data quality rules module 14 can be determined, e.g., based upon the data attributes (e.g., different data columns from selected data tables may be associated with one or more specific sets of common rules)” – type annotations including a match annotation is interpreted as common set of rules; [0035] “identified columns of a data table that are of interest and include data to be formatted in a certain manner for use with a client application”).
the data quality annotations… (see Dani, [0034] “set of data quality rules”) data quality rules (see Dani, [0034] “set of data quality rules”) to be applied to the data (see Dani, [0020] “Data quality rules can be any series of logical operations to be performed on the data, such as constraints to be applied to the data or actions to be taken on the data (e.g., modifications to the data based upon a condition being met within a rule”) at each of the plurality of discrete levels of granularity, (see Dani, [0030] “in which the data rules may separate a number data string,… one application might require the string format to be Region---City-Type----Code ( e.g., 34-567-8-901234), where the country code is removed; another application might require the string format to be only the code ( e.g., 901234); still another application might require only the city information (e.g., 567)”) wherein one or more data quality annotations (see Dani, [0034] “set of data quality rules”) is configured to be applied to (see Dani, [0028] “may require data to be provided in formats that are slightly revised or modified from the general or common rules format applied by the data quality rules”) one or more semantic annotations (see Dani, [0016] “set of rules configured to format the retrieved data”) to define one or more composite attributes, (see Dani, [0029] “a name string such as "MR SMITH JOHN HAROLD"”) wherein the data quality annotations… (see Dani, [0034] “set of data quality rules”) the data quality annotations include (see Dani, [0034] “set of data quality rules”) one or more variation data quality annotations for executing selection of a variation of data in one or more data quality output fields, the one or more variation data quality annotations defining a plurality of selectable variations of an attribute of the data, (see Dani, [0035] “facilitates editing of data quality rules associated with the entity in a selective manner… referring to Product Entity Widget 30, the attributes that are associated with this widget are product name, brand name, quantity and type. For the Customer Entity Widget 40, the attributes associated with this widget are name, address1 (first address box), address2 (second address box), and product. Patterns corresponding to the selected data attributes are then selected for an entity widget, and all the rules pertaining to the entity widget are grouped with that widget (step 110). The patterns can be defined manually or discovered by a context based pattern discovery method… two rules (Rule 1 and Rule 2) are applicable to the Product Name attribute of Product Entity Widget 30. These two rules are grouped with this attribute and are accessible for selection and/or modification” – variation data quality annotations is interpreted as editing of data quality rules) wherein the one or more type annotations (see Dani, [0041] “One or more common sets of rules from the data quality rules module 14 of the data quality rules database 12 are applied to the data records (step 160). These common rules are the same and thus apply the same types of modifications to the same or similar data (e.g., data within the same table columns or the same or similar data records) obtained from data sources… The decision regarding which rules to apply from the data quality rules module 14 can be determined, e.g., based upon the data attributes (e.g., different data columns from selected data tables may be associated with one or more specific sets of common rules)” – type annotations including a match annotation is interpreted as common set of rules in Dani) and the one or more variation data quality annotations are used… (see Dani, [0035] “facilitates editing of data quality rules associated with the entity in a selective manner… referring to Product Entity Widget 30, the attributes that are associated with this widget are product name, brand name, quantity and type. For the Customer Entity Widget 40, the attributes associated with this widget are name, address1 (first address box), address2 (second address box), and product. Patterns corresponding to the selected data attributes are then selected for an entity widget, and all the rules pertaining to the entity widget are grouped with that widget (step 110). The patterns can be defined manually or discovered by a context based pattern discovery method… two rules (Rule 1 and Rule 2) are applicable to the Product Name attribute of Product Entity Widget 30. These two rules are grouped with this attribute and are accessible for selection and/or modification” – variation data quality annotations is interpreted as editing of data quality rules) to data quality output fields; (see Dani, [0027] “applies one or more rules from the data quality rules module 14 to the data obtained from one or more of the data sources 6, 8, 10 and provides such data (with data strings separated into the different categories based upon the requirements of the data rules)”). 
automatically mapping, (see Dani, [0025] “designates a country code, a region, a city, a data type and a data code”) by the execution of the data quality function process, (see Dani, [0028] “process data from the data sources”) the semantic annotations (see Dani, [0016] “set of rules configured to format the retrieved data”) to the data quality input fields and (see Dani, [0025] “a data source may be a series of numbers, such as '1234567890123'”) to data quality output fields (see Dani, [0027] “applies one or more rules from the data quality rules module 14 to the data obtained from one or more of the data sources 6, 8, 10 and provides such data (with data strings separated into the different categories based upon the requirements of the data rules)”) in accordance with the hierarchical arrangement (see Dani, [0025] “A rule… might separate the data from the string into the following different categories for use by a particular application:…Country Code (3 digits)--Region (2 digits)--City (3 digits)--Type  digit)--Account Code (5 digits): 132-34-567-8-9101234”) of the semantic annotations and… (see Dani, [0016] “set of rules configured to format the retrieved data”) data quality rules; (see Dani, [0034] “set of data quality rules”).
applying, (see Dani, [0034] “to apply rules to data records retrieved”) by the execution of the data quality function process, (see Dani, [0028] “process data from the data sources”) the data quality rules to the data (see Dani, [0034] “to apply rules to data records retrieved”) using the data quality annotations (see Dani, [0034] “set of data quality rules”) to perform (see Dani, [0020] “any series of logical operations to be performed on the data”) a data quality function (see Dani, [0004] “Data quality requirements for the same data can differ based upon a particular application which will use the data (e.g., different clients and/or different departments of a client may have different requirements for data quality)”) having one or more composite attributes; (see Dani, [0029] “separate a name string such as "MR SMITH JOHN HAROLD" into a common format”). 
performing, (see Dani, [0020] “any series of logical operations to be performed on the data”) by the execution of the data quality function process, (see Dani, [0028] “process data from the data sources”) the data quality function (see Dani, [0004] “Data quality requirements for the same data can differ based upon a particular application which will use the data (e.g., different clients and/or different departments of a client may have different requirements for data quality)”) on the data; and (see Dani, [0020] “any series of logical operations to be performed on the data”).
outputting, (see Dani, [0042] “is output”) by the execution of the data quality function process,… (see Dani, [0028] “process data from the data sources”) the data to a destination… (see Dani, [0042] “The data which has been modified based upon the adapted rules being applied by one or more entity widgets is output by the client application”) the data quality output fields, (see Dani, [0027] “applies one or more rules from the data quality rules module 14 to the data obtained from one or more of the data sources 6, 8, 10 and provides such 
Dani does not explicitly teach the data quality annotations are attributes that define locale-specific data quality rules; wherein the data quality annotations include a masking attribute defining a locale-specific data masking rule preventing access to data without authorization; to generate one or more matching standards defining one or more alternatives of matching data; locale-specific data quality rules; using the one or more generated matching standards the data to a destination in a format defined by the data quality output fields, wherein at least a portion of data is masked in accordance with the data masking rule. 
	However, Raghunathan teaches masking rules and also teaches
rules are attributes that define locale-specific (see Raghunathan, [0017] “intelligently determine masking rules based on a location and role of a user… consider country specific formats for sensitive fields that may vary country to country”).
rules include a masking attribute defining a locale-specific data masking rule (see Raghunathan, [0017] “intelligently determine masking rules based on a location and role of a user… consider country specific formats for sensitive fields that may vary country to country”; [0030] “a masking transformation rule may be configured to… while a primary key for a user residing in the United States may be a social security number having one format (i.e., having nine numeric digits), the primary key for a user residing in another country may have a different number of digits, may have alpha-numeric digits”) preventing access to data without authorization; (see Raghunathan, [0032] “to apply various access based masking techniques... entity based rules may define that all data transmitted to a first entity should be masked according to a first set of masking transformation rules while all data transmitted to a second entity should be masked according to a second set of masking transformation rules. For example, data being transmitted to a testing company in the same country may require less aggressive data masking than data being transmitted to an outsourcing company in another 
locale-specific rules (see Raghunathan, [0017] “Dynamic data masking systems may intelligently determine masking rules based on a location and role of a user. Such systems may also consider country specific formats for sensitive fields that may vary country to country”). 
outputting, wherein at least a portion of data is masked in accordance with the data masking rule (see Raghunathan, [0017] “dynamically masking sensitive data in a dataset. Dynamic masking may selectively mask data” – sensitive data refers to the portion of the data masked; [0037] “include a user interface 420 configured to transmit for display on a display device (e.g., a monitor) a user interface to allow a user to perform various functions, such as view reports, map anonymization rules, and preview masked data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of location specific rules related to masking of data as disclosed and taught by Raghunathan, in the system taught by the proposed combination to yield the predictable results of efficiently protecting sensitive data (see Raghunathan, [0002] “Enterprises need to store and process sensitive information in their production environment databases. This information often consists of employee, customer, partner and vendor records containing sensitive details like names of individuals, addresses, telephone numbers, emails, social security numbers, credit card information, health insurance details, health records, and financial records to name a few. Enterprises take steps to keep such sensitive data private both to protect their own interests and the interests of their clients, partners, and customers”).
The proposed combination of Dani and Raghunathan does not explicitly teach to generate one or more matching standards defining one or more alternatives of matching data to using the one or more generated matching standards, the data to a destination in a format defined by the data quality output fields.
However, Calusinski teaches outputting data in a specific format and also teaches
to generate one or more matching standards defining one or more alternatives of matching data to output data (see Calusinksi, [0394] “Received attributes for a reference data item are translated into a standard representation… This process looks up the reference data attribute supplied by source S1 in a source description so that the standard attribute name is matched. Looking up and translating the attributes is done automatically by applying a set of lookup and automated rule steps for efficiency reasons. This includes transforming source attribute values to target attribute values”; [0352] “include validation and cleansing of a single source dataset… providing alternate values for the same referred entity to select the most reliable value”; [0467] “to specify the output format for delivery of the data”). 
using the one or more generated matching standards, (see Calusinksi, [0394] “Received attributes for a reference data item are translated into a standard representation… This process looks up the reference data attribute supplied by source S1 in a source description so that the standard attribute name is matched. Looking up and translating the attributes is done automatically by applying a set of lookup and automated rule steps for efficiency reasons. This includes transforming source attribute values to target attribute values”) output data in a format defined by (see Calusinski, [0120] “On demand data sets are used to insulate the function provider from the specific input and output data transfer and format requirements of each requester”; [0467] “to specify the output format for delivery of the data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of a specific input output format, multiple values of attributes and data cleansing process as defined as disclosed and taught by Calusinski, in the system taught by the proposed combination to yield the predictable results of improving the data accuracy by effectively changing the data quality rules (see Calusinski, 
Claims 11 and 19 incorporate substantively all the limitations of claim 1 in system form and non-transitory computer readable form and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Dani, Raghunathan and Calusinksi teaches
wherein the semantic annotations include (see Dani, [0016] “set of rules configured to format the retrieved data”) a combination of multiple semantic annotations (see Dani, [0032] “tailor or adapt the rules to be applied to data received from the data quality rules database 12 in accordance with client requirements”) that define a custom output format for the data (see Calusinski, [0504] “The output format unit allows the requester… to specify some customized format”). The motivation for the proposed combination is maintained. 
Claims 12 and 20 incorporate substantively all the limitations of claim 2 in system form and non-transitory computer readable form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Dani, Raghunathan and Calusinksi teaches
wherein the data quality annotation (see Dani, [0034] “set of data quality rules”) is applied to an output attribute of the data (see Dani, [0035] “identified columns of a data table that are of interest and include data to be formatted in a certain manner for use with a client application”).   
Claim 15 incorporates substantively all the limitations of claim 5 in a system form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Dani, Raghunathan and Calusinksi teaches
wherein the data quality annotation (see Dani, [0034] “set of data quality rules”) is applied to an input attribute of the data (see Dani, [0020] “data string from a column of data for a record obtained from a table within a data source may include a name (e.g., business manager name, contact name, etc.) such as "MR SMITH JOHN HAROLD". A particular rule may be selected… that separates the data”).    
Claim 16 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Dani, Raghunathan and Calusinksi teaches
wherein the data quality function includes (see Dani, [0004] “Data quality requirements for the same data can differ based upon a particular application which will use the data (e.g., different clients and/or different departments of a client may have different requirements for data quality)”) a data quality cleanse process (see Calusinski, [0173] “organization for performing scalable data cleansing”).
Claim 17 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Dani, Raghunathan and Calusinksi teaches
wherein the data record is a single record (see Dani, [0020] “for a record obtained from a table within a data source”).

claim 10, the proposed combination of Dani, Raghunathan and Calusinksi teaches
wherein the data record is a batch of multiple data records (see Dani, [0034] “data records retrieved or extracted from one or more data sources”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dani, Raghunathan and Calusinski in view of Woody et al. (2015/0193511 A1, hereinafter “Woody”).

Regarding claim 8, the proposed combination of Dani, Raghunathan and Calusinksi teaches
wherein the data quality function includes (see Dani, [0004] “Data quality requirements for the same data can differ based upon a particular application which will use the data (e.g., different clients and/or different departments of a client may have different requirements for data quality)”). 
The proposed combination of Dani, Raghunathan and Calusinksi does not explicitly teach a data quality matching process. 
However, Woody teaches
a data quality matching process (Woody, [0043] “the data quality matching process”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of data quality matching as disclosed and taught by Woody, in the system taught by the proposed combination of Dani, Raghunathan and Calusinksi to yield the predictable results of effectively displaying the results of data quality by applying the data quality matching process (see Woody, [0031] “According to some embodiments, the results display 500 includes a match policies usage area 530 indicating which candidate keys and/or match policies have been used. In addition, the results display 500 might include a records to review area 540 ( e.g., indicating suspect matches, near matches, and/or 
Claim 18 incorporates substantively all the limitations of claim 8 in a system form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158